Judgment, Supreme Court, New York County (Faula Oman-sky, J), entered November 8, 2002, upon a jury verdict in favor of plaintiff, in the principal amount of $28,639.35, unanimously affirmed, with costs.
In this action to recover legal fees, the jury was entitled to credit plaintiff attorney’s testimony concerning his compliance with 22 NYCRR 136.5 (a) and, based upon that testimony, to conclude that defendant client had been afforded the requisite notice of her right to arbitrate the fee dispute. Nor, under the circumstances presented, in which plaintiff substantially complied with 22 NYCRR 1400.2 and 1400.3, rendered substantial services and achieved a reasonably favorable result, is plaintiffs recovery of legal fees precluded by his late filing of the parties’ retainer agreement (see Flanagan v Flanagan, 267 AD2d 80 [1999]). Finally, the trial evidence, fairly considered (see Nicastro v Park, 113 AD2d 129, 136 [1985]), amply supported the jury verdict awarding plaintiff the full amount of legal fees requested.
We have considered defendant’s remaining contentions and find them unavailing. Concur—Mazzarelli, J.P., Andrias, Saxe, Williams and Friedman, JJ.